Title: Thomas Jefferson to Dudley Burwell, 11 October 1811
From: Jefferson, Thomas
To: Burwell, Dudley


          
                  Sir 
                   
                     Monticello 
                     Oct. 11. 11.
          Mr Burwell of Franklin, your relation, has requested me to send you a letter of introduction to Doctr Wistar whose lectures you are attending. I comply with pleasure with this request, and shall be happy if I can serve you in your useful pursuits, or gratify you by obtaining the more particular
			 attentions of so estimable a character as Doctr Wistar. with this view I ask the favor of you to call on Doctr Wistar yourself with the inclosed letter, 
			  and to accept the assurance of my best wishes & respect.
          
            Th:
            Jefferson
        